In this action of tort each of the three defendants demurred to the declaration, and each demurrer was sustained. The plaintiff demurred to the answers filed by each defendant and these demurrers were overruled. The plaintiff moved for judgment against all the defendants and this motion was denied. From these orders the plaintiff appealed. The order denying the motion for *801judgment was not appealable. Wishnewsky v. Saugus, 325 Mass. 191, 192.
Chester Rudnicki, pro se.
Gerald May for The Hearst Corporation.
Robert T. Capeless for the Boston Herald-Traveler Corporation.
Robert J. Hallisey for the Globe Newspaper Company.
There was no error.

Orders sustaining defendants’ demurrers affirmed.


Orders overruling plaintiff’s demurrers affirmed.


Appeal from order denying plaintiff’s motion for judgment dismissed.


Judgments for defendants.